The plaintiff’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 930 (AC 12717), is granted, limited to the following issues:
*921Decided September 20, 1994
The Supreme Court docket number is SC 15043.
David S. Maclay, in support of the petition.
Daniel P. Weiner, in opposition.
“1. In a dissolution action, is a vested defined benefit pension a part of the property that must be equitably distributed?
“2. If the first issue is answered yes, what is the proper method for valuing the pension?”